DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is advised that the Notice of Allowance mailed on November 8, 2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okumura et al. (US 2013/0009256).

    PNG
    media_image1.png
    347
    419
    media_image1.png
    Greyscale

(Claim 1)  Okumura et al. teach a semiconductor device, comprising:
a semiconductor layer structure that comprises silicon carbide (#8, paragraph 119);
a gate dielectric layer (99) on the semiconductor layer structure, the gate dielectric layer including a base gate dielectric layer (101) that is on the semiconductor layer structure and a capping gate dielectric layer (102) on the base gate dielectric layer opposite the semiconductor layer structure (paragraph 244); and
a gate electrode (paragraph 128) on the gate dielectric layer opposite the semiconductor layer structure,
wherein a dielectric constant of the capping gate dielectric layer is higher than a dielectric constant of the base gate dielectric layer (paragraph 244).
(Claim 10) Okumura et al. teach wherein the semiconductor layer structure includes a drift layer (13, paragraph 244) having a first conductivity type (N-type), a well (12, paragraph 244) having a second conductivity type (p-type) in an upper portion of the drift layer and a source region (15, paragraph 244) having the first conductivity type (N-type) in an upper portion of the well, and
wherein a channel region (region between S/D)  is provided in the well between the source region and a portion of the drift layer that directly contacts the gate dielectric layer.
Claims 1, 2, 6, 10, 11, 20, 21 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al. (CN 104952917).

    PNG
    media_image2.png
    365
    498
    media_image2.png
    Greyscale

(Claim 1)  Deng et al. teach a semiconductor device, comprising:
a semiconductor layer structure that comprises silicon carbide (10);
a gate dielectric layer (3/4) on the semiconductor layer structure, the gate dielectric layer including a base gate dielectric layer (4) that is on the semiconductor layer structure and a capping gate dielectric layer (3/31) on the base gate dielectric layer opposite the semiconductor layer structure; and
a gate electrode (2/1) on the gate dielectric layer opposite the semiconductor layer structure,
wherein a dielectric constant of the capping gate dielectric layer is higher than a dielectric constant of the base gate dielectric layer (claim 1).
(Claim 2) Deng et al. teach wherein the capping gate dielectric layer (3/31) is thinner than the base gate dielectric layer (4).
(Claim 6) Deng et al. teach wherein the semiconductor layer structure further comprises a first well region (8) and a second well region (81) that are separated by a JFET region (paragraph 3 of Preferred Embodiment), and wherein the capping gate dielectric layer is not on an upper surface of the JFET region.
(Claim 10) Deng et al. teach wherein the semiconductor layer structure includes a drift layer (9, claim 1) having a first conductivity type (N-type), a well (8/81, claim 1) having a second conductivity type (p-type) in an upper portion of the drift layer and a source region (6, claim 1) having the first conductivity type (N-type) in an upper portion of the well, and
wherein a channel region (region between S/D)  is provided in the well between the source region and a portion of the drift layer that directly contacts the gate dielectric layer (paragraph 3 of Preferred Embodiment).
(Claim 11) Deng et al. teach wherein the capping gate dielectric layer (3/31) is formed on source region (6) and is not formed on the portion of the drift layer (center position occupied by #4) that directly contacts the gate dielectric layer.
(Claim 20) Deng et al. teach a semiconductor device, comprising:
a semiconductor layer (10) structure that comprises silicon carbide;
a gate dielectric layer (3/4) on the semiconductor layer structure; and
a gate electrode (2/1) on the gate dielectric layer opposite the semiconductor layer structure,
wherein the semiconductor device is configured so that a peak electric field in the gate dielectric layer during on-state operation is below a top surface of the gate dielectric layer.
(Paragraph 5 of Invention Contents):
the invention introduces high dielectric constant material as a part of the gate dielectric above the SiO2 gate dielectric, so as to increase the physical thickness of the grid medium and reduce forward conduction when the gate dielectric in electric field intensity; above the JFET region using a relatively thick silicon dioxide layer as the gate dielectric, reducing the reverse breakdown JFET region surface electric field, such that the gate dielectric in electric field intensity be reduced so as to effectively reduce the FN tunneling current, thus improving the long-term reliability of gate dielectric SiC VDMOS device).
(Claim 21) Deng et al. teach the gate layer comprises a base gate dielectric layer (4) that is on the semiconductor layer structure (10) and a capping gate dielectric layer (3/31) on the base gate dielectric layer opposite the semiconductor layer structure.
(Claim 25) Deng et al. teach wherein the capping gate dielectric layer (3/31) is thinner than the base gate dielectric layer (4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 24, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN 104952917).
(Claim 17) Deng et al. lack wherein a ratio of a thickness of the base gate dielectric layer divided by a dielectric constant of a material of the base gate dielectric layer to a thickness of the capping gate dielectric layer divided by a dielectric constant of a material of the capping gate dielectric layer is at least ten.
Deng teaches HfO2, Si3N4, TiO2, Al2O3 or ZrO2 as the High K dielectric material and Silicon oxide as the other dielectric material and their heights substantial different (see figures 3 and 4). Therefore, Deng et al. teach wherein a ratio of a thickness of the base gate dielectric layer divided by a dielectric constant of a material of the base gate dielectric layer to a thickness of the capping gate dielectric layer divided by a dielectric constant of a material of the capping gate dielectric layer is in the range of 2.5 – 21 for the benefit of reducing surface electric site intensity on the silicon oxide (Abstract). (Assuming approximate equal thickness or silicon oxide/Titanium oxide. Titanium oxide has dielectric constant of 10 – 85. Silicon oxide has a dielectric constant of 3.9).  
It is known in the art that the thickness of the oxide in the gate dielectric is a result effective variable, since changing the thickness will either increase or decrease the effective dielectric constant.  Therefore, it would have been obvious to optimize the base gate dielectric thickness to obtain the claimed ratio of at least 10, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980). MPEP 2144.05(II)(B).
EOT = Tox + 3.9(Thk)/εhk		equation (1)
where Tox and Thk are the thickness of low-k SiO2 tunnel layer and high-k dielectric tunnel layer. εhk is dielectric constant of high-k dielectric tunnel layer. From equation (1), it can be observed that high-k dielectric tunnel layer will produce a thicker physical barrier for an equal EOT due to its higher dielectric constant, εhk. Thus, it will become an effective material because the electron is taking time to move in/out from the thicker barrier of tunnel oxide layer.
To enhance the P/E operation speeds, the high electric field must be yielded in the tunnel oxide layer either by increasing the P/E voltages or by thinning the tunnel layer. However, increasing the P/E voltages can cause over-programming to its neighboring cell, and thinning the tunnel layer will inevitably degrade its data retention capability.
It would be obvious to one of ordinary skill in the art to find the best combination of silicon oxide and each high K material to enhance P/E operation speeds and data retention.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of reducing surface electric site intensity on the silicon oxide.
(Claim 24) Deng et al. teach wherein the semiconductor device is configured so that the peak electric field in the gate dielectric layer during on-state operation is below a top surface of the gate dielectric layer for the benefit of reducing surface electric site intensity on the silicon oxide (Abstract).
Deng et al. lack wherein the semiconductor device is configured so that the peak electric field in the gate dielectric layer during on-state operation is at least 2 nm below a top surface of the gate dielectric layer (Gate electrode).
In the on-state, tunneling is directly proportional to the gate voltage and inversely proportional to the distance between position of the peak electric field inside the gate dielectric layer and the gate electrode. It would have been obvious to one of ordinary skill in the art to utilize at least a minimum distance that prevents tunneling from the gate dielectric to the gate electrode.

It is known in the art that the distance between the position of the peak electric field inside the gate dielectric to the top surface of the gate dielectric (or gate electrode, gate electrode abuts the gate dielectric) is a result effective variable for tunneling, since changing the distance will either increase or decrease tunneling.  Therefore, it would have been obvious to optimize the distance between the position of the peak electric field inside the gate dielectric and the top surface of the gate dielectric (gate electrode) to the claimed 2 nm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980). MPEP 2144.05(II)(B).

(Claim 36) Deng et al. teach wherein a ratio of a thickness of the base gate dielectric layer divided by a dielectric constant of a material of the base gate dielectric layer to a thickness of the capping gate dielectric layer divided by a dielectric constant of a material of the capping gate dielectric layer is in the range of 2.5 – 21 for the benefit of reducing surface electric site intensity on the silicon oxide (Abstract). (Assuming approximately equal thickness of silicon oxide and Titanium oxide. Thickness of skirt 41, 42 negligible). Titanium oxide has dielectric constant of 10 – 85).
Deng et al. lack wherein a ratio of a thickness of the base gate dielectric layer divided by a dielectric constant of a material of the base gate dielectric layer to a thickness of the capping gate dielectric layer divided by a dielectric constant of a material of the capping gate dielectric layer is at least fifteen.
Deng teaches HfO2, Si3N4, TiO2, Al2O3 or ZrO2 as the High K dielectric material and Silicon oxide as the other dielectric material and their heights substantial different (see figures 3 and 4). Deng further teaches the benefit, reproduced below.
“The beneficial effect of the invention is, the invention introduces high dielectric constant material as a part of the gate dielectric above the SiO2 gate dielectric, so as to increase the physical thickness of the grid medium and reduce forward conduction when the gate dielectric in electric field intensity; above the JFET region using a relatively thick silicon dioxide layer as the gate dielectric, reducing the reverse breakdown JFET region surface electric field, such that the gate dielectric in electric field intensity be reduced so as to effectively reduce the FN tunneling current, thus improving the long-term reliability of gate dielectric SiC VDMOS device.”
EOT = Tox + 3.9(Thk)/εhk		equation (1)
where Tox and Thk are the thickness of low-k SiO2 tunnel layer and high-k dielectric tunnel layer. εhk is dielectric constant of high-k dielectric tunnel layer. From equation (1), it can be observed that high-k dielectric tunnel layer will produce a thicker physical barrier for an equal EOT due to its higher dielectric constant, εhk. Thus, it will become an effective material because the electron is taking time to move in/out from the thicker barrier of tunnel oxide layer.
To enhance the P/E operation speeds, the high electric field must be yielded in the tunnel oxide layer either by increasing the P/E voltages or by thinning the tunnel layer. However, increasing the P/E voltages can cause over-programming to its neighboring cell, and thinning the tunnel layer will inevitably degrade its data retention capability.
It would be obvious to one of ordinary skill in the art to find the best combination of silicon oxide and each high K material to enhance P/E operation speeds and data retention.
Deng does not specifically teach a ratio of a thickness of the base gate dielectric layer divided by a dielectric constant of a material of the base gate dielectric layer to a thickness of the capping gate dielectric layer divided by a dielectric constant of a material of the capping gate dielectric layer is at least at least 15.
It is known in the art that the thickness of the oxide in the gate dielectric is a result effective variable, since changing the thickness will either increase or decrease the effective dielectric constant.  Therefore, it would have been obvious to optimize the base gate dielectric thickness to obtain the claimed ratio of at least 15, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980). MPEP 2144.05(II)(B).

Claims 18, 37, 38, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN 104952917) in view of Wang et al. (US 2015/0162328).
(Claim 18) Deng et al. lack wherein the semiconductor layer structure includes a trench in an upper surface thereof, and wherein the gate dielectric layer and the gate electrode are each at least partially within the trench, and wherein at least some corners of the trench are rounded corners.
However, Wang et al. teach wherein the semiconductor layer structure includes a trench (fig. 10 #104) in an upper surface thereof, and
wherein the gate dielectric layer (110) and the gate electrode (112) are each at least partially within the trench, and wherein at least some corners of the trench are rounded corners for the benefit of reducing peak electric fields at the corners of the trench (paragraph 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of reducing peak electric fields at the corners of the trench.
(Claim 37) Deng et al. lack wherein the semiconductor layer structure includes a trench in an upper surface thereof, and wherein the gate dielectric layer and the gate electrode are each at least partially within the trench.
However, Wang et al. teach wherein the semiconductor layer structure includes a trench (fig. 10 #104) in an upper surface thereof, and wherein the gate dielectric layer (110) and the gate electrode (112) are each at least partially within the trench for the benefit of forming a trench gate (fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of forming a trench gate, which causes the electric field characteristics inside the n- drift layer to become primarily vertical—lowering the saturation voltage without significantly affecting the breakdown voltage of the region unlike a lateral gate.
(Claim 38) Deng et al. lack wherein upper corners of the trench are rounded corners, and wherein the gate dielectric layer is conformally provided on the semiconductor layer structure and within the trench.
However, Wang et al. teach wherein upper corners of the trench are rounded corners, and wherein the gate dielectric layer is conformally provided on the semiconductor layer structure and within the trench for the benefit of reducing peak electric fields at the corners of the trench (paragraph 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of reducing peak electric fields at the corners of the trench.
(Claim 39) Deng et al. lack wherein lower corners of the trench are rounded corners, and wherein the gate dielectric layer is conformally provided within the trench.
However, Wang et al. teach wherein lower corners of the trench are rounded corners, and wherein the gate dielectric layer is conformally provided within the trench for the benefit of reducing peak electric fields at the corners of the trench (paragraph 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of reducing peak electric fields at the corners of the trench.
Allowable Subject Matter
Claims 40 – 42 and 45 are allowable, because prior art does not render obvious:
(Claim 40) wherein the semiconductor device is configured so that during on-state operation a peak electric field value in the base gate dielectric layer is at least 50% greater than a peak electric field value in the capping gate dielectric layer.
Claims 13 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(Claims 13, 34) wherein the semiconductor device is configured so that during on-state operation a peak electric field value in the base gate dielectric layer is at least 50% greater than a peak electric field value in the capping gate dielectric layer.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
January 5, 2022